DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8, 10, 11, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest a first alignment structure having: a first discrete base adjacent to the first surface of the first wafer; a first plurality of discrete transmission columns each extending directly from the first discrete base through the first wafer to the second surface and each exposed from the second surface, the first plurality of discrete transmission columns including a first discrete transmission column and a second discrete transmission column, the first discrete transmission column and the second discrete transmission column being electrically connected to one another through the first discrete base; and a second alignment structure spaced apart from the first alignment structure, the second alignment structure having: a second discrete base adjacent to the first surface of the first wafer, the second discrete base being spaced apart from the first discrete base; and a second plurality of transmission columns extending from the second discrete base through the first wafer to the second surface, the second plurality of discrete transmission columns including a third discrete transmission column and a fourth discrete transmission column, the third discrete transmission column and the 
The search of the prior art does not disclose or reasonably suggest wherein an end surface of the second end of a conductive column of the plurality of conductive columns is exposed from the second surface as required by amended independent claim 7.
Claims 2-6, 8, 10, 11, 13, and 14 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2021, with respect to claims 1-8, 10, 11, 13, and 14  have been fully considered and are persuasive.  The previous rejections of claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891